DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/22 has been entered.
 

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 7, 11-12, 14-15 and 20-21 have been amended. 
		Claims: 2-3, and 8 have not been amended. 
		Claims: 22-23 have been added. 
		Claims: 4-6, 9-10, 13 and 16-19 have been cancelled. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-8, 11-12, 14-15 and 20-23 with the exception of the arguments directed towards ZHANG et al. (US Patent Publication 2020/0091988), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments filed 08/12/22 with regards to ZHANG et al. (US Patent Publication 2020/0091988) have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that Zhang does not teach “high-layer signaling sent by a base station is received and the first target duration is determined according to an indication of the high-layer signaling” since the global search period of Zhang is different from the first target duration of amended claim 1 which is related to searching for a cell of a target type while the global search period of Zhang refers to the interval between global searches (See Page 4 of Applicant’s Arguments filed on 08/12/22).

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The combination of the teachings of Gao in view of Cui and further in view of Zhang together as a whole does disclose the applicant’s argued limitations of “high-layer signaling sent by a base station is received and the first target duration is determined according to an indication of the high-layer signaling” as will be apparent in the following explanations provided below. 

	To begin with, the examiner would like to note that a new grounds of rejection has been presented with newly found prior art Gao.  However, in the interest of advancing prosecution the examiner will address the applicant’s arguments directed towards Zhang.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The current rejection is an obviousness type rejection based on the combination of the references together as a whole wherein the invention of Gao is modified to incorporate teachings disclosed by Zhang in order to result in a combination that as a whole would read on the claimed invention.   As indicated above, the test for obviousness does not require the secondary reference to suggest each and every element of the claimed invention but rather what the combined teachings of the primary reference and secondary reference suggest to one of ordinary skill in the art and a notable example of the guidelines for obviousness can be found on MPEP 2143, Section A, Example 2 that discloses “The claimed invention in Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004) was directed to a system which employs a screw anchor for underpinning existing foundations and a metal bracket to transfer the building load onto the screw anchor. The prior art (Fuller) used screw anchors for underpinning existing structural foundations. Fuller used a concrete haunch to transfer the load of the foundation to the screw anchor. The prior art (Gregory) used a push pier for underpinning existing structural foundations. Gregory taught a method of transferring load using a bracket, specifically: a metal bracket transfers the foundation load to the push pier. The pier is driven into the ground to support the load. Neither reference showed the two elements of the claimed invention – screw anchor and metal bracket – used together. The court found that "artisans knew that a foundation underpinning system requires a means of connecting the foundation to the load-bearing member." Id. at 1276, 69 USPQ2d at 1691. The nature of the problem to be solved – underpinning unstable foundations – as well as the need to connect the member to the foundation to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate load bearing member and a compatible attachment. Therefore, it would have been obvious to use a metal bracket (as shown in Gregory) in combination with the screw anchor (as shown in Fuller) to underpin unstable foundations.”

With the explanation provided of the MPEP guidelines above in mind, the examiner would like to note that newly found prior art Gao, [0007] discloses a wireless device may perform cell searching based in part on the movement speed of the wireless device for example, cells of a high speed train network (i.e. reads on cell of a target type) may be prioritized during cell searches (i.e. reads on searching for a cell of a target type) when a wireless device determines that it has a high movement speed and/or is in a high speed train scenario relative to times when the wireless device determines that it does not have a high movement speed and/or is not in a high speed train scenario and Gao, [0085] discloses adjusting a radio link monitoring procedure based on movement speed of the wireless device wherein parameters include a radio link monitoring window length such as a period of time (i.e. reads on first target duration) over which signal quality is monitored to determine if an out of sync indication or in sync indication occurs which clearly indicates to one of ordinary skill in the art to recognize and find obvious that cells of a high speed train network during the radio link monitoring window which clearly reads on the applicant’s argued limitations of in the first target duration searching type information of a cell is performed and furthermore Gao, [0110] discloses network configured RLM parameters (i.e. reads on signaling sent by a base station) which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the RLM parameters including the radio link monitoring window are sent by a base station as the RLM parameters are configured by the network and the base station is a network entity responsible for the communication between the mobile device and the network and as such, the examiner believes that Gao discloses “receiving 
While Gao fails to explicitly disclose that the configuration are sent via a high-layer signaling, these missing aspects are remedied by the disclosure of Zhang, [0059]-[0060] discloses the global search period (i.e. reads on first target duration) may for example be signaled to the UE by means of a high layer configuration (i.e. reads on high-layer signaling) and discloses the network side via a base station may configure the UE with a global search period which clearly disclose network configured parameters of a search period that utilizes high layer signaling and as such, one of ordinary skill in the art would clearly recognize and find obvious that the invention of Gao can be modified to utilize a high layer signaling in the sending of the configuration parameters as taught by Zhang as both the prior art of Gao and Zhang discloses network configured parameters that includes a search period and said modification would only involve a simple substitution of comparable elements and implementing a use of a known technique to improve similar devices which therefore reads on the applicant’s argued limitations.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 7, 11-12, 14-15 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US Patent Publication 2020/0128467 herein after referenced as Gao) in view of Cui et al. (US Patent Publication 2015/0141013 herein after referenced as Cui) and further in view of ZHANG et al. (US Patent Publication 2020/0091988 herein after referenced as Zhang).

Regarding claim 1 and claim 14 and claim 15, Gao discloses:
A cell reselection method, comprising: and User equipment (UE), comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to: and A non-transitory computer-readable storage medium storing a computer program that, when executed by a processing component, causes the processing component to implement a cell reselection method comprising: when user equipment (UE) needs to perform cell reselection, (Gao, [0080] discloses a wireless device (i.e. reads on UE) may perform cell searching under a variety of circumstance and may perform a cell search when in idle mode to determine whether to remain on the cell on which it is currently camped or to reselect to another neighbor cell (i.e. reads on perform cell reselection); Gao, [0044] discloses a wireless device can be portable or mobile and may be stationary or fixed and a UE is an example of a wireless device; Gao, Fig. 3 & [0058] discloses the UE may include a processor that is configured to execute program instructions stored in memory).
after determining a target type based on a motion speed state of the UE, (Gao, [0007] discloses a wireless device may perform cell searching based in part on the movement speed of the wireless device for example, cells of a high speed train network (i.e. reads on target type) may be prioritized during cell searches when a wireless device determines that it has a high movement speed and/or is in a high speed train scenario (i.e. reads on based on motion speed state of the UE) relative to times when the wireless device determines that it does not have a high movement speed and/or is not in a high speed train scenario; Gao, [0106] discloses if a wireless device is able to recognize that it is in a HST scenario (i.e. reads on motion speed state) even if it is not currently camped on a HST cell, such as by utilizing any of the movement speed / mobility state determination techniques described, it may be able to prioritize HST cells (i.e. reads on target type) during cell searches; Gao, [0092] discloses a network of high speed train HST cells may be deployed along a HST railway). 
receiving and searching type information of a cell served by at least one base station and broadcast by the at least one base station to determine whether target type information exists, and searching for a cell of a target type; wherein the cell of the target type is a cell indicated by the target type information, (Gao, [0081] discloses a cell search may commonly include scanning one or more frequencies on which cells (i.e. reads on receiving and searching type information of a cell) may be deployed to determine whether any such cells are within communication range (i.e. reads on determine whether target type information exists) and acquiring cell information (i.e. reads on broadcast by the at least one base station) for one or more candidate cells discovered in the frequency scan; Gao, [0098] discloses a wireless device may be able to determine if a cell is a HST cell (i.e. reads on receiving, searching and determining cell of a target type) based on system information broadcast by the cell (i.e. reads on broadcast by the at least one base station); Gao, [0018] discloses a macro cell is a cell in a wireless communications system that provides radio coverage served by a high power cellular access point or base station (i.e. reads on cell served by at least one base station); Gao, Fig. 10 & [0108] discloses the frequency scan may be split into multiple steps which may help allow the wireless device to complete cell selection before the T311 timer expires and the wireless device may first scan up to a predetermined number of HST frequencies and it may be determined if this is successful and if not, the wireless device may next scan up to a predetermined number of normal frequencies and it may be determined if this is successful and if successful this may result in radio link recovery.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a cell search involves searching for a specific type of cell or frequency from the received system information broadcast from a base station cell).
and the motion speed state of the UE comprises a high mobility state and a non-high mobility state; when the UE is on a high-speed train, the UE is in the high mobility state; and when the UE is not on the high-speed train, the UE is in the non-high mobility state; (Gao, [0007] discloses a wireless device may perform cell searching based in part on the movement speed of the wireless device for example, cells of a high speed train network may be prioritized during cell searches when a wireless device determines that it has a high movement speed and/or is in a high speed train scenario (i.e. reads on high mobility state when the UE is on a high-speed train) relative to times when the wireless device determines that it does not have a high movement speed and/or is not in a high speed train scenario (i.e. reads on non-high mobility state when the UE is not on a high-speed train)).
and when no target type information is found in the received type information within a first target duration, determining that no cell of the target type is found within the first target duration, and reselecting a first target cell in neighbor cells of the UE, wherein the neighbor cells of the UE have no cell of the target type (Gao, Fig. 10 & [0108] discloses the frequency scan may be split into multiple steps which may help allow the wireless device to complete cell selection before the T311 timer expires and the wireless device may first scan up to a predetermined number of HST frequencies (i.e. reads on target type) and it may be determined if this is successful and if not, (i.e. reads on when no target type information is found and wherein the neighbor cells of the UE have no cell of the target type) the wireless device may next scan up to a predetermined number of normal frequencies (i.e. reads on reselecting a first target cell in neighbor cells) and if successful may result in radio link recovery; Gao, [0085] discloses adjusting a radio link monitoring procedure based on movement speed of the wireless device wherein parameters include a radio link monitoring window length such as a period of time (i.e. reads on first target duration) over which signal quality is monitored to determine if an out of sync indication or in sync indication occurs; Gao, [0083] discloses radio link monitoring includes monitoring characteristics of a radio link to help determine whether it is sufficient for the needs of a wireless device for example monitoring a signal quality value for a radio link over a period of time to determine whether the radio link is in synch or out of synch over that period of time and if the radio link is out of sync for too long without recovering, the radio link may be declared to have failed and may trigger a RRC reestablishment procedure and if the RRC re-establishment procedure is not successful, the wireless device may be forced into idle mode until a new RRC connection can be established with a new serving cell.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the scanning of the HST cells is performed for a period of time corresponding to the radio link monitoring window before a determination that the search is unsuccessful is made and performs the scanning of normal frequencies).  
and (Gao, [0083]-[0084] discloses radio link monitoring includes monitoring characteristics of a radio link (i.e. reads on measurement result of the neighbor cells) to help determine whether it is sufficient for the needs of a wireless device for example monitoring a signal quality value for a radio link over a period of time to determine whether the radio link is in synch or out of synch over that period of time and if the radio link is out of sync for too long without recovering, the radio link may be declared to have failed and may trigger a RRC reestablishment procedure and if the RRC re-establishment procedure is not successful, the wireless device may be forced into idle mode until a new RRC connection can be established with a new serving cell and discloses reselecting to a new cell with better signal quality).  
 the method further comprising: determining, before searching for the cell of the target type, the motion speed state of the UE according to a movement (Gao, Fig. 5 & [0072]-[0073] discloses the movement speed of the wireless device may be determined in any of various manners based on any of various possible conditions and discloses the wireless device may be able to determine its position as it changes over time and estimate the current speed or velocity (i.e. reads on motion speed state) of the wireless device based on the magnitude of the change (i.e. reads on movement) in the detected position over time (i.e. reads on fourth target duration) and Fig. 5 shows that cell searching and radio link monitoring is performed after the determination of the movement speed).
the method further comprising: receiving (Gao, [0110] discloses network configured RLM parameters (i.e. reads on signaling sent by a base station); Gao, [0085] discloses adjusting a radio link monitoring procedure based on movement speed of the wireless device wherein parameters include a radio link monitoring window length such as a period of time (i.e. reads on first target duration) over which signal quality is monitored to determine if an out of sync indication or in sync indication occurs; Gao, [0106] discloses adjusting HST frequency priority accordingly after the corresponding SIB is received for reselection; Gao, [0092] discloses cells may provide an indication provided in a system information such as a SIB broadcast by a cell; Gao, [0018] discloses a macro cell is a cell in a wireless communications system that provides radio coverage served by a high power cellular access point or base station.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the network configured RLM parameters comprising the monitoring window are received from a signal transmitted by a base station cell).
Gao discloses measuring signal quality and reselecting to a new cell with better signal quality but fails to explicitly disclose that the measurement result is used in determining a target cell for reselection and therefore fails to disclose “and the first target cell is determined according to a measurement result of the neighbor cells of the UE;”.
In addition, Gao discloses performing various different techniques for determining the speed or velocity but fails to explicitly disclose the use of distance and therefore fails to disclose “the motion speed state of the UE according to a movement distance of the UE within a fourth target duration;”.
Furthermore, Gao discloses network configured parameters including a monitoring window of time but fails to explicitly disclose the use of high-layer signaling and therefore fails to disclose “receiving high-layer signaling sent by a base station; and determining the first target duration according to an indication of the high-layer signaling.” 
In a related field of endeavor, Cui discloses:
and the first target cell is determined according to a measurement result of the neighbor cells of the UE; (Cui, [0015] discloses providing enhancements to the idle mode mobility state handling cell reselection procedure wherein the enhancements include cell-type specific scaling factors which allow the user equipment device to camp on a best suitable cell and the cell is selected (i.e. reads on first target cell) based on the mobility state of the user equipment device and characteristics of the candidate cells (i.e. reads on a measurement result of the neighbor cells) and the user equipment mobility state such as speed, direction and pattern the device is moving has an impact on idle mode cell reselection on the types of cells the user equipment should choose to camp on and other considerations include the received signal level (i.e. reads on a measurement result of the neighbor cells), the types of cells and the associated radio network congestion situation; Cui, [0097] discloses a threshold determination component ascertains whether the reported signal strength meets or exceeds a threshold level for example a signal strength of a source network is compared to one or more neighbor networks or target networks and if the reported signal strength of a target network is not at least as good as the source network or does not exceed the reported signal strength of the source network, the particular target network is removed from consideration and the mobile device does not consider that network in a selection or reselection procedure however if the reported signal strength of a network meets the entry level criteria, further analysis of that network is considered in combination with the mobility state of the mobile device.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a cell reselection is performed on target neighbor cells according to the mobility state and cell type of the neighbor cells that meet the required signal strength criteria measurement result).
the motion speed state of the UE according to a movement distance of the UE within a fourth target duration; (Cui, [0049] discloses the transit analysis component can determine the speed at which the user equipment device is being moved satisfies a first speed level condition, a second speed level condition, etc. and if the user equipment device is being moved less than X miles (i.e. reads on movement distance) per hour (i.e. reads on target duration), the speed level can be categorized as slow and if the user equipment device is being moved more than Y miles (i.e. reads on movement distance) per hour (i.e. reads on target duration), the speed level can be categorized as fast and although three speed levels are described, it should be understood that fewer or more speed levels can be utilized based on the implementation).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Gao to incorporate the teachings of Cui for the purpose of providing the system with a means to improve quality of service by selecting the best suitable cell (Cui, [0015]) as well as providing an alternative means of determining location based on distance (Cui, [0049]-[0050]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device as well (i.e. performing a process of determining velocity and selecting a cell for reselection as taught by Gao) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining velocity and selecting a cell for reselection, wherein velocity is determined utilizing distance over time and wherein the cell is selected based on received signal level as taught by Cui) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of determining velocity and selecting a cell for reselection (i.e. as taught by Gao & Cui) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system. 	Gao in view of Cui fails to explicitly disclose the use of high-layer signaling in the transmission of a duration and therefore fails to disclose “receiving high-layer signaling sent by a base station; and determining the first target duration according to an indication of the high-layer signaling.” 
In a related field of endeavor, Zhang discloses:
receiving high-layer signaling sent by a base station; and determining the first target duration according to an indication of the high-layer signaling (Zhang, [0059]-[0060] discloses the global search period (i.e. reads on first target duration) may for example be signaled to the UE by means of a high layer configuration (i.e. reads on high-layer signaling) and discloses the network side via a base station may configure the UE with a global search period).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Gao in view of Cui to incorporate the teachings of Zhang for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process for a UE to utilize a network configured searching period as taught by Gao) with another known element and comparable device utilizing a known technique (i.e. performing a process for a UE to utilize a network configured searching period, wherein the searching period is signaled by the base station utilizing a high-layer configuration signaling as taught by Zhang) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process for a UE to utilize a network configured searching period (i.e. as taught by Gao & Zhang) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   
Regarding claim 2, Gao in view of Cui and further in view of Zhang discloses:
The method of claim 1, wherein, when the motion speed state of the UE is a high mobility state, the target type is a cell type of a high-speed-railway dedicated network (Gao, [0007] discloses a wireless device may perform cell searching based in part on the movement speed of the wireless device for example, cells of a high speed train network may be prioritized during cell searches when a wireless device determines that it has a high movement speed and/or is in a high speed train scenario relative to times when the wireless device determines that it does not have a high movement speed and/or is not in a high speed train scenario). 
Regarding claim 3, Gao in view of Cui and further in view of Zhang discloses:
The method of claim 1, wherein, when the motion speed state of the UE is a non-high mobility state, the target type is a cell type of a non-high-speed-rail way dedicated network (Gao, [0082] discloses the wireless device may maintain a high speed database for frequencies associated with high speed movement separate from general acquisition database for frequencies of cells that the wireless device has previously encountered and for a cell search that is performed while a wireless device has determined that it has a  high movement speed, one or more frequencies associated with the high movement speed may have a high priority while for a cell search that is performed while a wireless device has determined that it has a lower movement speed, one or more frequencies associated with have a lower priority; Gao, [0007] discloses a wireless device may perform cell searching based in part on the movement speed of the wireless device for example, cells of a high speed train network may be prioritized during cell searches when a wireless device determines that it has a high movement speed and/or is in a high speed train scenario relative to times when the wireless device determines that it does not have a high movement speed and/or is not in a high speed train scenario). 
Regarding claim 7, Gao in view of Cui and further in view of Zhang discloses:
The method of claim 1, further comprising: reselecting, in response to the cell of the target type being found within the first target duration, the cell of the target type (Gao, Fig. 10 & [0108] discloses the frequency scan may be split into multiple steps which may help allow the wireless device to complete cell selection before the T311 timer expires and the wireless device may first scan up to a predetermined number of HST frequencies and it may be determined if this is successful and if not, the wireless device may next scan up to a predetermined number of normal frequencies and if successful may result in radio link recovery; Gao, [0083] discloses radio link monitoring includes monitoring characteristics of a radio link to help determine whether it is sufficient for the needs of a wireless device for example monitoring a signal quality value for a radio link over a period of time to determine whether the radio link is in synch or out of synch over that period of time and if the radio link is out of sync for too long without recovering, the radio link may be declared to have failed and may trigger a RRC reestablishment procedure and if the RRC re-establishment procedure is not successful, the wireless device may be forced into idle mode until a new RRC connection can be established with a new serving cell). 
Regarding claim 11 and claim 20, Gao in view of Cui and further in view of Zhang discloses:
The method of claim 1, further comprising: and The UE of claim 14, wherein the processor is further configured to determining the first target duration according to the motion speed state of the UE (Gao, [0085] discloses adjusting a radio link monitoring procedure based on movement speed of the wireless device wherein parameters include a radio link monitoring window length such as a period of time over which signal quality is monitored to determine if an out of sync indication or in sync indication occurs). 
Regarding claim 12 and claim 21, Gao in view of Cui and further in view of Zhang discloses:
The method of claim 1, further comprising and The UE of claim 14, wherein the processor is further configured to determining the first target duration from a duration set, wherein the duration set comprises at least one duration for searching for the cell of the target type that is specified in a communication protocol (Gao, [0085] discloses adjusting a radio link monitoring procedure based on movement speed of the wireless device wherein parameters include a radio link monitoring window length such as a period of time over which signal quality is monitored to determine if an out of sync indication or in sync indication occurs; Gao, [0112] discloses if RLM parameters are not differentiated between high speed such as HST and other scenarios as may be common for at least some networks, wireless devices may suffer from the potentially long duration of the RLM process; Gao, [0101] discloses high speed train cell networks may be deployed in the vicinity of high speed train railways and such networks may deploy cells on different frequencies than public networks; Gao, [0058] discloses the UE may be configured to communicate using any one of multiple wireless communication protocols). 
Regarding claim 22, Gao in view of Cui and further in view of Zhang discloses:
The method of claim 1, further comprising: determining, before searching for the cell of the target type, the motion speed state of the UE according to a number of cell reselection times of the UE within a second target duration (Gao, Fig. 5 & [0076] discloses the wireless device may monitor how many cell reselections or handovers have occurred within a certain time period and may determine in which range the number of cell reselections / handovers falls and may determine a mobility state of the wireless device corresponding to that range).
Regarding claim 23, Gao in view of Cui and further in view of Zhang discloses:
The method of claim 1, further comprising: determining, before searching for the cell of the target type, the motion speed state of the UE according to a number of cell handover times of the UE within a third target duration (Gao, Fig. 5 & [0076] discloses the wireless device may monitor how many cell reselections or handovers have occurred within a certain time period and may determine in which range the number of cell reselections / handovers falls and may determine a mobility state of the wireless device corresponding to that range).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US Patent Publication 2020/0128467 herein after referenced as Gao) in view of Cui et al. (US Patent Publication 2015/0141013 herein after referenced as Cui) in view of ZHANG et al. (US Patent Publication 2020/0091988 herein after referenced as Zhang) and further in view of KU et al. (US Patent Publication 2018/0242208 herein after referenced as Ku).

Regarding claim 8, Gao in view of Cui and further in view of Zhang discloses:
The method of claim 7, wherein reselecting the cell of the target type in response to the cell of the target type is found within the first target duration further comprises: (see claim 7).
  Gao in view of Cui and further in view of Zhang discloses reselecting to a target cell based on signal level but fails to explicitly disclose a comparison between the signal levels is performed when multiple target cells are found and therefore fails to disclose “reselecting a second target cell in at least two cells of the target type when the at least two cells of the target type are found within the first target duration, wherein the second target cell is determined based on a measurement result of the at least two cells of the target type.” 
In a related field of endeavor, Ku discloses:
reselecting a second target cell in at least two cells of the target type when the at least two cells of the target type are found within the first target duration, wherein the second target cell is determined based on a measurement result of the at least two cells of the target type (Ku, [0131]-[0132] discloses a UE measures the signal level of a cell on a current frequency and also measures the signal level of a cell on another RAT or another frequency and different frequencies and different RATs can be assigned different priorities and the UE may follow these priorities when performing measurement for cell selection or reselection and discloses measurement on a frequency / RAT with a high priority is always performed and when multiple cells with the same priority are found on a frequency, a cell having the highest signal level in view of a set offset and hysteresis may be selected; Ku, [0124] discloses measurement gaps are periods that the UE may use to perform measurements).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Gao in view of Cui and further in view of Zhang to incorporate the teachings of Ku for the purpose of providing good quality of service by allowing the system to select the cell with the highest signal level when multiple cells are available (Ku, [0132]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process for searching for a specific type of cell to perform a cell selection as taught by Gao) with another known element and comparable device utilizing a known technique (i.e. performing a process for searching for a specific type of cell to perform a cell selection, wherein the process selects a cell with the highest signal level when multiple cells are found as taught by Ku) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process for searching for a specific type of cell to perform a cell selection (i.e. as taught by both Gao & Ku) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645